DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 5, 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear whether substituent R2 may represent H or CH3 or whether R2 only represents H.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-8, 10-14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 4,102,843).
Sperry et al. discloses a copolymer obtained by polymerization of a monomer mixture comprising 70 wt % of hydroxypropylmethacrylate and 30 wt % of methacrylic acid in the presence of an initiator, followed by neutralization by sodium hydroxide.  The copolymer finds use as a dispersant for paint pigments such as zinc oxide and titanium dioxide, in semigloss latex paint (col. 6, line 56).  While reference reports molecular weight using Brookfield viscosity and is silent with regard to the weight average molecular weight Mw, one of ordinary skill in the art would Mn of 1,000 to 10,000.  Moreover, one of ordinary skill in the art would have found it obvious to vary the molecular weight of the copolymer to achieve desired level of dispersibility.  Copolymer dispersants of the invention are used in solution in aqueous based latex paints comprising zinc oxide and titanium dioxide particles.   
Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 3, 6-8, 10-12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Godlewski et al. (US 4,029,577).
Godlweksi et al. teaches a neutralized copolymer of acrylic acid and hydroxypropyl acrylate, shown below, in which M is a water soluble cation (NH4+, K+, Na+), wherein a molar ratio of x:y is from about 11:1 to 1:2, and wherein the neutralized copolymer has a molecular weight in a range of from 1,000 to 500,000 (col. 5, lines 1-21; claims 1, 4, and 5).  
                                               
    PNG
    media_image1.png
    142
    225
    media_image1.png
    Greyscale

	Table IV discloses copolymers comprising units derived from acrylic acid and hydroxypropyl acrylate in a 3:1 ratio and having a molecular weight in a range of 1,000 to 2,000 and copolymers with units derived from acrylic acid and hydroxypropyl acrylate in a ratio of 5.5:1 and having a molecular weight in range of 2,000 to 6,000.  One of ordinary skill in the art would have found it obvious that neutralized form of the polymers of Table IV are within the scope of protection of claims of Godlweksi et al., and the person of ordinary skill in the art would have found it obvious to make such polymer based on the disclosure of the prior art.  While reference 
Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 3, 6-8, 10-12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al. (US 4,324,684).
Geiger et al. discloses a water soluble polymer comprising moieties derived from acrylic acid or water soluble salt thereof and moieties of hydroxylated lower alkyl acrylate, shown below.  Salient features include:  R1 is OH, or OM where M is a water soluble cation, R2 is a lower alkyl of 2 to 6 carbon atoms, and a mole ratio of x: is 1:4 to 36:1 (claim 1), and preferably in a range of 1:1 to 11:1 (claim 8).  The polymer has a molecular weight of about 2,000 to 6,000 (claim 9).     
                                               
    PNG
    media_image2.png
    91
    196
    media_image2.png
    Greyscale

Table 16 discloses copolymers comprising units derived from acrylic acid and hydroxypropyl acrylate in a 9.9:1 ratio and having a molecular weight in a range of 1,000 to 2,000 and copolymers comprising units derived from acrylic acid and hydroxypropyl acrylate in a 36:1 ratio having a molecular weight in range of 2,000 to 6,000.  One of ordinary skill in the art would have found it obvious that neutralized form of the polymers of Table IV are within the scope of protection of claims of Geiger et al., and the person of ordinary skill in the art would have found it obvious to make such polymer based on the disclosure of the prior art.  While reference does not delineate the type of molecular weight, reasonable basis exists to believe that prior art copolymer exhibit a weight average molecular weight within claimed range.  Inventive copolymer finds use as dispersants for suspended particulate matter (col. 11, line 33).  
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 3, 6-14, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 5,077,361).
Hughes et al. teaches a process to utilize efficiently sodium hypophosphite chain transfer agent in the preparation of low molecular weight water soluble polycarboxylate polymer comprising in process neutralization of carboxylic acid monomer.  Inventive copolymers contain a monomer derived from acrylic acid or methacrylic acid and a monomer that is not a carboxylic acid.  These include hydroxyalkyl esters of acrylic or methacrylic acids such as hydroxyethyl acrylate and hydroxypropyl acrylate (col. 2, line 66).  Low molecular weight refers to a weight average molecular weight Mw of preferably less than 10,000 (col. 2, line 43), and most preferably less than 5,000 (claim 4).  Working examples show that an acrylic acid-hydroxyethyl acrylate copolymer (3:2 ratio) with Mw of 2,800 has practical utility as a dispersant or scale inhibitor.  One gleans that a copolymer of acrylic acid with other hydroxyalkyl esters such as hydroxypropyl acrylate would find similar end use.  Thus, one of ordinary skill in the art would have found it obvious to make acrylic acid-hydroxypropyl acrylate copolymer of comparable molecular weight based on the teaching of the prior art.  
Hughes et al. further teaches a level of neutralizer in a range of 20 to 100 % equivalents based on the acid monomer content of the polycarboxylate polymer (col. 3, line 31; claim 2).  One of ordinary skill in the art would have found it obvious to prepare completely neutralized polycarboxylate polymer.  The skilled artisan also would have found it obvious to use inventive polycarboxylate polymer as dispersant for paint formulations, which would contain pigment, as an additive for laundry detergent, as a dispersant for kaolin clay slurries, and as a dispersant for water treatment (col. 5, line 29).  In summary, subject of instant claims is obvious over the disclosure of Hughes et al.  

Claims 1, 3, 6-8, 10-12, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over over Masler (US 4,435,556).
The prior art of Masler is drawn to a neutralized copolymer represented by the structure shown below, wherein Z is H, NH4, or an alkali metal, R1 is hydrogen, and R2 is propyl, and n is 2 to 6 (claim 1).  
                                       
    PNG
    media_image3.png
    94
    237
    media_image3.png
    Greyscale


Inventive copolymer is used for inhibiting deposition of calcium phosphate.  Sample bottles of test runs contain an aqueous slurry of copolymer and particles of calcium phosphate.  Masler teaches that inventive copolymer has a weight average molecular weight in a range of from about 2000 to about 50,000, and preferably in a range of 3000 to 20,000 (col. 8, line 20).  One of ordinary skill in the art would have found it obvious to prepare a copolymer having a weight average molecular weight on order of about 2000 or about 3000.  The person of ordinary skill in the art would have found it obvious to vary the molecular weight of the copolymer to in order to achieve the desired level of scale inhibition.  
Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Allowable Subject Matter
Composition claims 5 and 15-22 are allowed.  
Process claims 23-26 and 31 are allowed.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejections of claims over Chen et al. (US 4,913,822) and Reichgott et al. (US 5,158,622), set forth in paragraphs 3 and 4 of the advisory action dated August 20, 2021, have been withdrawn in view of claim amendment.  Copolymers comprising units derived from 1-allyloxy-2-propanol have been excluded from claimed invention.   

Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Sperry et al. (US 4,102,843) and Masler (US 4,435,556).  Applicant contends that whereas claimed invention relates to an aqueous solution of copolymer, the copolymer of the prior art is prepared in organic solvent.  Applicant submits that the process disclosed in Sperry et al. and in Masler et al. does not make use of an alkaki metal hypophosphite.  Accordingly, it is argued that there is a structural difference between polymers prepared according to the process recited in instant claims and those of the prior art.  Hughes et al. (EP 405 818) is relied upon as extrinsic evidence to establish that inventive polymers exhibit substantially the same structural features. Applicant’s arguments have been considered fully, but they are not persuasive.  
While copolymers of the prior art are prepared in organic solvent, neutralization takes place by addition of aqueous solution of base, resulting in an aqueous solution of copolymer.  Copolymers of Sperry et al. may be prepared in an aqueous medium (col. 2, line 32; Process C).  Masler discusses water solubility of inventive polymers (col. 5, line 33).  Additionally, inventive polymer is added to aqueous solution containing calcium ion and phosphate ion (col. 10, line 16).  Based on these observations, aqueous solutions of polymer are obvious embodiments of the prior art.  

The disclosure of Hughes et al. has been considered.  Reference teaches that polymers prepared according to the process described therein contain residual phosphinate and phosphonate functionality in the polymer molecule, as determined by NMR analysis.  While it is convenient to speculate that polymers of instant invention have the same structural features, the burden of proof rests with Applicant to establish an unobviousness difference between their invention and that of contest in the prior art.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Applicant has described novel features of an invention other than theirs, but Applicant has not furnished experimental evidence that would elucidate novel characteristics and differentiate their invention over the invention cited in references.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).   Based on these considerations, the rejections have been maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 15, 2021